173 Ga. App. 745 (1985)
327 S.E.2d 860
TAYLOR
v.
THE STATE.
69284.
Court of Appeals of Georgia.
Decided March 8, 1985.
*746 H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Bradford R. Pierce, Assistant District Attorney, for appellee.
BEASLEY, Judge.
Defendant was sentenced on March 15, 1983, and filed a motion for new trial April 11, 1983. On June 25, 1984, defendant withdrew his motion for new trial, stating that he was electing to proceed by direct appeal to this court, and filed notice of appeal to this court on the same date.
OCGA § 5-6-38 provides that notice of appeal shall be filed within 30 days after entry of an appealable judgment, "but when a motion for new trial . . . has been filed, the notice shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion." (Emphasis supplied.)
As defendant voluntarily abandoned his motion for new trial and there is no order of the court disposing of the motion nor any order granting an extension of time or a delayed appeal, there is no extension beyond the 30 days permitted after entry of the judgment. Therefore the appeal must be dismissed for failure to timely file notice of appeal. "Even as to criminal cases, `"the proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court."' [Cits.] No extension of the time for filing having been granted, the appeal was untimely." Grant v. State, 157 Ga. App. 390 (278 SE2d 53) (1981).
Appeal dismissed. Birdsong, P. J., and Carley, J., concur.